OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was charged with possession of more than five but less than fifty pounds of marihuana. He filed a motion to suppress challenging the legality of the search which led to the discovery of marihuana. After the trial court overruled the motion, appellant pled nolo contendere and was sentenced pursuant to a plea bargain to eight years, probated, and fined $5,000.00. He appealed the search issue and the Court of Appeals affirmed. Vannatta v. State, 773 S.W.2d 771 (Tex.App.-Corpus Christi 1989). Appellant filed a petition for discretionary review which we granted to consider whether the search was proper.
We have reconsidered the issue raised and find that appellant’s petition for discretionary review was improvidently granted. We express no opinion on the Court of *191Appeals’ reasoning or analysis. Appellant’s petition is accordingly dismissed.
W.C. DAVIS, J., not participating.